UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

JACQUELYN S. PARTLOW,
Case No. 2:18-cev-1702
Plaintiff, JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Kimberly A. Jolson
v.

COMMISSIONER OF
SOCIAL SECURITY,

Defendant.
ORDER

This matter is before the Court for consideration of a Report and Recommendation issued
by the Magistrate Judge on October 17, 2019. (ECF No. 13.) The time for filing objections has
passed, and no objections have been filed. Therefore, the Court ADOPTS the Report and
Recommendation. For the reasons set forth in the Report and Recommendation, the decision of
the Commissioner is REVERSED and this action is REMANDED pursuant to Sentence Four of
42 U.S.C. § 405(g) for further proceedings consistent with the Report and Recommendation.

IT IS SO ORDERED.

I. 16 -JoXo PN

DATE EDMUND\A. SARGUS, JR.
UNI TATES DISTRICT JUDGE
